PETROPLUS, JUDGE:
The above claim in the amount of $553.65, was submitted on a Stipulation of Facts, which are as follows:
The Claimants, Fred and Carolyn Runyon, on May 15, 1970, were travelling on Route 3, between Whitesville and Naoma, West Virginia, in a 1969 Oldsmobile owned by them and insured by Nationwide Insurance Company, subrogee Claimant, when rocks and debris rolled off a hill and down a cliff striking their automobile, causing damages thereto in the amount of $553.65. On said date, employees of the West Virginia Department of Highways had been engaged in drilling and blasting adjacent to Route 3, and had stopped their work for lunch, when they heard the loose rocks and debris roll down the hill.
The accident was investigated by the Respondent and the damaged automobile was examined. There is no doubt that the drilling and blasting, which had ceased before the aforesaid occurrence, was the cause of the precipitation of the rocks and debris off and down the cliff. Although there were signs indicating that the area was under construction, the State had no flagmen in the vicinity to direct and protect traffic on the road.
The claimed damages are admitted to be fair.
It appearing to the Court that the damages were caused by the negligence of employees of the Respondent, who failed to take *45proper precautions to protect travellers on the roadway from injury caused by their blasting operation, the Court is of opinion to approve the claim and make an award.
Claim allowed in the amount of $553.65.